DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 2017/0213826 A1], “Kim”  in view of Fang et al. [US 2016/0104704 A1], “Fang.”

Regarding claim 1, Kim discloses a gate structure (Fig. 11 supported by Fig. 24) comprising: 
a substrate (100) divided into an N-type transistor region (I, II) and a P-type transistor region (III, IV) (¶[0229] teaches a first transistor (101) and a second transistor (201) may be n-type transistors, and a third transistor (301) and a fourth transistor (401) may be p-type transistors); 
an interlayer dielectric (190) covering the substrate (100) (as shown); 
10a first N-type gate structure (101) disposed within the N-type transistor region (I), wherein the first N-type gate structure comprises: 
a first trench (140t) embedded in the interlayer dielectric (190) (as shown); 
a first gate electrode (123) disposed in the first trench (140t);
a gate dielectric layer (130) contacting the first trench (as shown); 
an N-type work function layer (122) disposed between the gate dielectric layer (130) and the first gate electrode (123) (¶[0156] teaches n-type work function metals such as Ti, TiAl, TiAlN, TiAlC, and TiAlCN); 
a first P-type gate structure (401) disposed within the P-type transistor region (IV), wherein the first P-type gate structure comprises: 

a second gate electrode (423) disposed in the second trench; 
the gate dielectric layer (430 – for p-type region) contacting the second trench (as shown); 2Appl. No. 16/205,174 Reply to Office action of October 26, 2020 
the N-type work function layer (422 for p-type) disposed between the gate dielectric layer (430) and the second gate electrode (423); and 
a first P-type work function layer (421, ¶[0151] teaches the material can be TiN) disposed between the gate dielectric layer (430) and the N-type work function layer (422 for p-type); 
5wherein the first N-type gate structure without any P-type work function layer within has the first gate electrode (¶[0232] teaches the first gate electrode structure (120) may not include a work function control layer, for example, a TiN layer as such the Examiner notes the N-type work function layer will be in contact with the gate dielectric forming the same shape as the gate dielectric).
Kim does not explicitly discloses the first gate electrode has a bullet-shaped profile under a cross-sectional view and the 20second gate electrode has a first mushroom-shaped profile under a cross-sectional view wherein the first N-type gate structure without any P-type work function layer within has the first gate electrode with the bullet-shaped profile and the first P-type gate structure with the first P-type work function layer within has the second gate electrode with the first mushroom-shaped profile.
However, having various shapes for the gate conductor is well-known in the semiconductor art.  Specifically, Fang discloses a semiconductor structure with two transistors 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the gate conductors by optimizing the height of the work function layer as taught in Fang in the device of Hung such that the first gate electrode has a bullet-shaped profile under a cross-sectional view and the 20second gate electrode has a first mushroom-shaped profile under a cross-sectional view wherein the first N-type gate structure without any P-type work function layer within has the first gate electrode with the bullet-shaped profile and the first P-type gate structure with the first P-type work function layer within has the second gate electrode with the first mushroom-shaped profile because changing the shape of the gate conductors to include convex shapes facilitates electrical connection between the gate electrode  and a contact plug (¶[0065] of Fang) and further change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of 

Regarding claim 2, Kim as modified discloses claim 1, Kim as modified discloses a second N-type gate structure (Fig. 11, 201) disposed within the N-type transistor region (I, II), wherein the second N-type gate structure comprises: 
a third trench (240t) embedded in the interlayer dielectric (190) (as shown); 
15a third gate electrode (223) disposed in the third trench;
the gate dielectric layer (230 for transistor 201) contacting the third trench (as shown); 
the N-type work function layer (222) disposed between the gate dielectric 20layer (230) and the third gate electrode (230); 
a second P-type work function layer (221) disposed between the gate dielectric layer (230) and the N-type work function layer (222); 
a second P-type gate structure (323) disposed within the P-type transistor region (301), wherein the second P-type gate structure comprises: 
25a fourth trench (340t) embedded in the interlayer dielectric (340t) (as shown); 
a fourth gate electrode (323) disposed in the fourth trench (as shown);
the gate dielectric layer (330 for transistor (301)) contacting the fourth trench (as shown); 
the N-type work function layer (322) disposed between the gate dielectric 5layer (330) and the fourth gate electrode (323); and 

Kim does not discloses the third gate electrode has a second mushroom-shaped profile under a cross-sectional view and wherein the fourth gate electrode has a third mushroom-shaped profile under a cross-sectional view. 
However, having various shapes for the gate conductor is well-known in the semiconductor art.  Specifically, Fang discloses a semiconductor structure with two transistors (Fig. 2O, T1 and T2) wherein transistor T1 includes a first gate electrode (242) and transistor T2 includes a second gate electrode (244). The first gate electrode (242) have a mushroom-shaped profile includes a second arch and a second rectangle, a bottom of the second arch contacts a long side of the second rectangle, a length of the bottom of the second arch is greater than a length of the long side of the second rectangle.  Fang discloses the work function layer (190) can be etched in order to form the work function layer (192) which allows for the gate conductor to be formed with a mushroom shape.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the gate conductor by optimizing the height of the work function layer as taught in Fang in the device of Kim as modified such that the third gate electrode and the fourth gate electrode has a third mushroom-shaped profile under a cross-sectional view because changing the shape of the gate conductors to 

Regarding claim 3, Kim as modified discloses claim 1, Kim as modified by Fang discloses the bullet-shaped profile includes a first arch and a first rectangle, a bottom of 15the first arch contacts a long side of the first rectangle, a length of the bottom of the first arch equals a length of the long side of the first rectangle (as discloses in Fang, Fig. 2O, 244 – see claim 1).

Regarding claim 4, Kim as modified discloses claim 1, Kim as modified by Fang discloses the first mushroom-shaped profile includes a second arch and a second rectangle, a bottom of the second arch contacts a long side of the second rectangle, a length of the bottom of the second arch is greater than a length of the long side of the second rectangle (as discloses in Fang, Fig. 2O, 242 – see claim 1).

Regarding claim 5, Kim as modified discloses claim 2, Kim as modified by Fang discloses the first mushroom-shaped profile includes a second arch and a second rectangle,   Reply to Office action of October 26, 2020 a bottom of the second arch contacts a long side of the second rectangle, the second mushroom-shaped profile includes a third arch and a third rectangle, a bottom of the third arch contacts a long side of the third rectangle (Kim in view of Fang disclose the mushroom-shape profile for each of 

Regarding claim 7, Kim as modified discloses claim 2, Kim discloses the first P-type work function layer, the second P-type work function layer and the third P-type work function layer are the same material (221,321,421, ¶[0151] teaches the material can be TiN), the first P-type work function layer and the N-type work function layer are different materials (¶[0156] teaches n-type work function metals such as Ti, TiAl, TiAlN, TiAlC, and TiAlCN).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection required by Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891


/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                                                                                                                                                                                                                             /MARK W TORNOW/Primary Examiner, Art Unit 2891